Matter of Justin S. (Nereida V.) (2014 NY Slip Op 06651)
Matter of Justin S. (Nereida V.)
2014 NY Slip Op 06651
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Gonzalez, P.J., Saxe, Richter, Kapnick, JJ.


[*1]13092 In re Justin S., and Another, Dependent Children Under the Age of Eighteen Years, etc.,
andNereida ., Respondent-Appellant, Edwin Gould Services for Children and Families, Petitioner-Respondent.
Geanine Towers, P.C., Brooklyn (Geanine Towers of counsel), for appellant.
John R. Eyerman, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.
Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about June 20, 2013, which, to the extent appealed from as limited by the briefs, terminated respondent mother's parental rights to the subject children upon a finding that she had violated the terms of a suspended judgment, and committed the care, custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that it is in the children's best interest to terminate the mother's parental rights so as to free the children for adoption by the foster mother, who has cared for them for more than five years (see Matter of Star Leslie W., 63 NY2d 136, 147—148 [1984]). The record does not present "exceptional circumstances" that would warrant an extension of the suspended judgment (see Family Court Act § 633[b]; Matter of Michael B., 80 NY2d 299, 311 [1992]). The mother violated the terms of the suspended judgment by testing positive for drug use, and she failed to demonstrate that she has made significant progress in overcoming her drug problem (see e.g. Matter of Sjuqwan Anthony Zion [*2]Perry M. [Charnise Antonia M.], 111 AD3d 473, 475 [1st Dept 2013], lv denied 22 NY3d 864 [2014]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK